                           Case 18-10512-CSS              Doc 650    Filed 02/05/19        Page 1 of 4



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                     )      Chapter 11
         In re:                                                      )
                                                                     )      Case No. 18-10512 (CSS)
                                     1
         Zohar III, Corp., et al.,                                   )
                                                                     )      Jointly Administered
                                               Debtors.              )
                                                                     )

                         NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                           FOR HEARING ON FEBRUARY 6, 2019 AT 10:00 A.M. (ET)

         RESOLVED MATTER

         1.         Debtors’ Second Motion for Entry of an Order, Pursuant to Section 1121(d) of the
                    Bankruptcy Code, Extending the Exclusive Periods for the Filing of a Chapter 11 Plan
                    and Solicitation of Acceptances Thereof [D.I. 603; 12/21/18]

                    Related Documents:

                    A.        Certificate of No Objection [D.I. 615; 1/7/19]

                    B.        Second Order, Pursuant to Section 1121(d) of the Bankruptcy Code, Extending
                              the Exclusive Periods for the Filing of a Chapter 11 Plan and Solicitation of
                              Acceptances Thereof [D.I. 616; 1/8/19]

                    Response Deadline:                       January 4, 2019 at 4:00 p.m. (ET)

                    Responses Received:                      None

                    Status:          An order has been entered by the Court. No hearing is required.

         MATTERS GOING FORWARD

         2.         [SEALED] Debtors’ Motion, Pursuant to Sections 105(a), 363 and 503(b) of the
                    Bankruptcy Code, for Entry of an Order (I) Authorizing the Appointment of Ankura
                    Trust Company, LLC as New Agent Under the Court-Approved Settlement Agreement
                    by and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance
                    Corp., and the Zohar III Controlling Class and (II) Granting Related Relief [D.I. 491;
                    10/23/18]
         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc. New York, NY 10036.
         2
            All
01:24141028.1     amendments appear in bold.
                     Case 18-10512-CSS        Doc 650     Filed 02/05/19    Page 2 of 4




                Related Documents:

                A.    [REDACTED] Debtors’ Motion, Pursuant to Sections 105(a), 363 and 503(b) of
                      the Bankruptcy Code, for Entry of an Order (I) Authorizing the Appointment of
                      Ankura Trust Company, LLC as New Agent Under the Court-Approved
                      Settlement Agreement by and Between the Debtors, Lynn Tilton, the Patriarch
                      Stakeholders, MBIA Insurance Corp., and the Zohar III Controlling Class and (II)
                      Granting Related Relief [D.I. 490; 10/29/18]

                B.    Motion of Ankura Trust Company, LLC for Entry of Order Directing Fee
                      Schedule be Maintained Under Seal [D.I. 492; 10/29/18]

                C.    [SEALED] Notice of Filing of Amended Exhibits to New Agent Agreement [D.I.
                      520; 11/1/18]

                D.    [REDACTED] Notice of Filing of Amended Exhibits to New Agent Agreement
                      [D.I. 521; 11/1/18]

                E.    Notice of Hearing [D.I. 591; 12/10/18]

                Response Deadline:                 November 12, 2018 at 4:00 p.m. (ET); Extended to
                                                   December 3, 2018 for United States Trustee.

                Responses Received:

                F.    [SEALED] Patriarch’s Objection to Debtors’ Motion, Pursuant to Sections
                      105(a), 363 and 503(b) of the Bankruptcy Code, for Entry of an Order (I)
                      Authorizing the Appointment of Ankura Trust Company, LLC as New Agent
                      Under the Court-Approved Settlement Agreement by and Between the Debtors,
                      Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the Zohar III
                      Controlling Class and (II) Granting Related Relief [D.I. 623; 1/14/19]

                G.    [REDACTED] Patriarch’s Objection to Debtors’ Motion, Pursuant to Sections
                      105(a), 363 and 503(b) of the Bankruptcy Code, for Entry of an Order (I)
                      Authorizing the Appointment of Ankura Trust Company, LLC as New Agent
                      Under the Court-Approved Settlement Agreement by and Between the Debtors,
                      Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the Zohar III
                      Controlling Class and (II) Granting Related Relief [D.I. 624; 1/14/19]

                H.    [SEALED] Debtors’ Reply in Support of Motion, Pursuant to Sections 105(a),
                      363 and 503(b) of the Bankruptcy Code, for Entry of an Order (I) Authorizing the
                      Appointment of Ankura Trust Company, LLC as New Agent Under the Court-
                      Approved Settlement Agreement by and Between the Debtors, Lynn Tilton, the
                      Patriarch Stakeholders, MBIA Insurance Corp., and the Zohar III Controlling
                      Class and (II) Granting Related Relief [D.I. 639; 2/1/19]

01:24141028.1

                                                      2
                      Case 18-10512-CSS           Doc 650     Filed 02/05/19    Page 3 of 4



                I.        [REDACTED] Debtors’ Reply in Support of Motion, Pursuant to Sections 105(a),
                          363 and 503(b) of the Bankruptcy Code, for Entry of an Order (I) Authorizing the
                          Appointment of Ankura Trust Company, LLC as New Agent Under the Court-
                          Approved Settlement Agreement by and Between the Debtors, Lynn Tilton, the
                          Patriarch Stakeholders, MBIA Insurance Corp., and the Zohar III Controlling
                          Class and (II) Granting Related Relief [D.I. 640; 2/1/19]

                J.        Zohar III Controlling Class’ Response in Support of the Debtors’ Debtors’
                          Motion, Pursuant to Sections 105(a), 363 and 503(b) of the Bankruptcy Code, for
                          Entry of an Order (I) Authorizing the Appointment of Ankura Trust Company,
                          LLC as New Agent Under the Court-Approved Settlement Agreement by and
                          Between the Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance
                          Corp., and the Zohar III Controlling Class and (II) Granting Related Relief [D.I.
                          641; 2/1/19]

                K.        MBIA Insurance Corporation’s Statement in Support of the Debtors’ Motion for
                          Entry of an Order Authorizing the Appointment of Ankura Trust Company, LLC
                          as New Agent Under the Court-Approved Settlement Agreement [D.I. 642;
                          2/1/19]

                Status:          The informal concerns of the U.S. Trustee have been resolved. This
                                 matter is going forward.

         3.     Motion of Ankura Trust Company, LLC for Entry of Order Directing Fee Schedule be
                Maintained Under Seal [D.I. 492; 10/29/18]

                Related Documents:

                A.        [SEALED] Debtors’ Motion, Pursuant to Sections 105(a), 363 and 503(b) of the
                          Bankruptcy Code, for Entry of an Order (I) Authorizing the Appointment of
                          Ankura Trust Company, LLC as New Agent Under the Court-Approved
                          Settlement Agreement by and Between the Debtors, Lynn Tilton, the Patriarch
                          Stakeholders, MBIA Insurance Corp., and the Zohar III Controlling Class and (II)
                          Granting Related Relief [D.I. 491; 10/23/18]

                B.        [REDACTED] Debtors’ Motion, Pursuant to Sections 105(a), 363 and 503(b) of
                          the Bankruptcy Code, for Entry of an Order (I) Authorizing the Appointment of
                          Ankura Trust Company, LLC as New Agent Under the Court-Approved
                          Settlement Agreement by and Between the Debtors, Lynn Tilton, the Patriarch
                          Stakeholders, MBIA Insurance Corp., and the Zohar III Controlling Class and (II)
                          Granting Related Relief [D.I. 490; 10/29/18]

                C.        [SEALED] Notice of Filing of Amended Exhibits to New Agent Agreement [D.I.
                          520; 11/1/18]

                D.        [REDACTED] Notice of Filing of Amended Exhibits to New Agent Agreement
                          [D.I. 521; 11/1/18]
01:24141028.1

                                                          3
                      Case 18-10512-CSS           Doc 650     Filed 02/05/19     Page 4 of 4




                E.        Certificate of No Objection [D.I. 648; 2/4/19]

                F.        Order Granting Motion of Ankura Trust Company, LLC for Entry of Order
                          Directing Fee Schedule be Maintained Under Seal [D.I. 649; 2/5/19]

                Response Deadline:                     November 12, 2018 at 4:00 p.m. (ET)

                Responses Received:                    None

                Status:          An order has been entered by the Court. No hearing is required.


         Dated: February 5, 2019               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                               /s/ Joseph M. Barry
                                               James L. Patton, Jr. (No. 2202)
                                               Robert S. Brady (No. 2847)
                                               Michael R. Nestor (No. 3526)
                                               Joseph M. Barry (No. 4221)
                                               Ryan M. Bartley (No. 4985)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253

                                               Counsel to the Debtors and Debtors in Possession




01:24141028.1

                                                          4
